Motion for leave to appeal from so much of the Appellate Division order as denied leave to proceed as a poor person and dismissed an appeal from the Family Court orders in docket Nos. 0-1558-85 and V-1472-1473-85 dismissed upon the ground that the order sought to be appealed from does not finally determine the proceeding within the meaning of the Constitution; motion for leave to appeal otherwise denied. Motion for *836leave to appeal from orders of Family Court, Westchester County, dismissed upon the ground that this court does not have jurisdiction to entertain the motion (NY Const, art VI, § 3 [b]; CPLR 5602 [a]). Motion for poor person relief dismissed as academic.